Exhibit 10.22

american interstate insurance company

Silver oak Casualty, inc.

both of Omaha, Nebraska

and

american interstate insurance companY of texas

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership, control or management of Amerisafe, Inc.

CASUALTY CATASTROPHE EXCESS Of loss

REINSURANCE CONTRACT

 

 

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE

 

 

 

PAGE

I

 

BUSINESS COVERED

 

1

II

 

TERM

 

2

III

 

SPECIAL TERMINATION AND OTHER REMEDIES

 

2

IV

 

DEFINITIONS

 

6

 

 

Act of Terrorism

 

6

 

 

Declaratory Judgment Expense

 

6

 

 

Extra Contractual Obligations/Loss in Excess of Policy Limits

 

7

 

 

Loss Adjustment Expense

 

7

 

 

Loss Occurrence

 

8

 

 

Net Earned Premium

 

8

 

 

Policy

 

8

 

 

Ultimate Net Loss

 

8

V

 

TERRITORY

 

9

VI

 

EXCLUSIONS

 

9

VII

 

TERRORISM ACT RECOVERIES

 

11

VIII

 

COVERAGE

 

11

IX

 

REINSTATEMENT

 

12

X

 

SPECIAL ACCEPTANCE

 

13

XI

 

ACCOUNTING BASIS

 

13

XII

 

REINSURANCE PREMIUM

 

13

XIII

 

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

14

XIV

 

LIABILITY OF REINSURERS

 

15

XV

 

LATE PAYMENTS

 

15

XVI

 

ANNUITIES AT THE COMPANY’S OPTION

 

16

XVII

 

AGENCY AGREEMENT

 

16

XVIII

 

SUBROGATION

 

16

XIX

 

ERRORS AND OMISSIONS

 

17

XX

 

OFFSET

 

17

XXI

 

CURRENCY

 

17

XXII

 

TAXES

 

17

XXIII

 

FEDERAL EXCISE TAX

 

18

XXIV

 

FOREIGN ACCOUNT TAX COMPLIANCE ACT (“FATCA”)

 

18

XXV

 

TRADE AND ECONOMIC SANCTIONS

 

19

XXVI

 

RESERVES AND FUNDING

 

19

XXVII

 

NET RETAINED LINES

 

21

 

--------------------------------------------------------------------------------

 

XXVIII

 

THIRD PARTY RIGHTS

 

22

XXIX

 

SEVERABILITY

 

22

XXX

 

GOVERNING LAW

 

22

XXXI

 

INSPECTION OF RECORDS

 

22

XXXII

 

CONFIDENTIALITY

 

23

XXXIII

 

SUNSET AND COMMUTATION

 

24

XXXIV

 

INSOLVENCY

 

25

XXXV

 

ARBITRATION

 

26

XXXVI

 

EXPEDITED ARBITRATION

 

28

XXXVII

 

SERVICE OF SUIT

 

29

XXXVIII

 

ENTIRE AGREEMENT

 

30

XXXIX

 

MODE OF EXECUTION

 

30

XL

 

INTERMEDIARY

 

30

 

 

Nuclear Incident Exclusion Clause - Liability - Reinsurance - U.S.A.

 

 

 

 

 

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

 

 

 

--------------------------------------------------------------------------------

 

CASUALTY CATASTROPHE Excess of loss

REINSURANCE CONTRACT

(the “Contract”)

between

american interstate insurance company

Silver Oak CasualtY, Inc.

both of Omaha, Nebraska

and

american interstate insurance companY of texas

Austin, Texas 

and

any other insurance companies which are now or hereafter come under the
ownership, control or management of Amerisafe, Inc.

(the “Company”)

and

THE SUBSCRIBING REINSURER(S) EXECUTING THE
INTERESTS AND LIABILITIES AGREEMENT(S)
ATTACHED HERETO

(the “Reinsurer”)

ARTICLE I

BUSINESS COVERED

By this Contract the Reinsurer agrees to reinsure the excess liability of the
Company under its Policies that are in force at the effective time and date
hereof or issued or renewed at or after that time and date, and classified by
the Company as Workers’ Compensation, Employers Liability, including but not
limited to coverage provided under the U.S. Longshore and Harbor Workers’
Compensation Act, Jones Act, Outer Continental Shelf Lands Act and any other
Federal Coverage extensions, subject to the terms, conditions and limitations
hereafter set forth.  Coverage hereunder includes Policies classified as loss
sensitive, including but not limited to large deductible Policies.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

1

 

 

--------------------------------------------------------------------------------

 

article II

TERM

A.

This Contract will apply to all losses occurring during the period January 1,
2020, 12:01 a.m. Standard Time (as set forth in the Company’s policies), to
January 1, 2021, 12:01 a.m. Standard Time.

B.

Upon the expiration or termination of this Contract, the entire liability of the
Reinsurer for losses occurring subsequent to the date of expiration shall cease
concurrently with the date of expiration of this Contract.

C.

Notwithstanding the above, upon expiration or termination of this Contract, the
Company shall have the option of requiring that the Reinsurer shall remain
liable for losses occurring under Policies in force on the expiration or
termination date of this Contract until the next renewal, termination, or
natural expiration date of such Policies or until 12 months (plus “odd time,”
not to exceed 18 months in all) following the date of expiration (whichever
occurs first).

D.

If this Contract expires while a Loss Occurrence covered hereunder is in
progress, the Reinsurer’s liability hereunder shall, subject to the other terms
and conditions of this Contract, be determined as if the entire Loss Occurrence
had occurred prior to the expiration of this Contract, provided that no part of
such Loss Occurrence is claimed against any renewal or replacement of this
Contract.

article III

Special Termination AND OTHER REMEDIES

A.

The Company may terminate the share of the subscribing reinsurer and/or exercise
any other provisions provided hereunder as respects said subscribing reinsurer
at any time, either during the term or after the expiration of this Contract,
upon said subscribing reinsurer’s experiencing one or more Special Termination
Event(s).  A “Special Termination Event” shall be deemed to have occurred in the
event of any of the following circumstances:

 

1.

A State Insurance Department or other legal authority orders the subscribing
reinsurer to cease writing business;

 

2.

The subscribing reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations;

 

3.

For any period not exceeding 12 months which commences no earlier than 12 months
prior to the inception of this Contract, the subscribing reinsurer’s
policyholders’ surplus, as reported in the financial statements of the
subscribing reinsurer, has been reduced by 20% or more;

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

2

 

 

--------------------------------------------------------------------------------

 

 

4.

The subscribing reinsurer has announced its intent to, or has, become merged
with, acquired or controlled by any company, corporation, or individual(s) not
controlling the subscribing reinsurer’s operations previously;

 

5.

The subscribing reinsurer has reinsured its entire liability under this Contract
without the Company’s prior written consent;

 

6.

The subscribing reinsurer’s A.M. Best financial strength rating has been
suspended or withdrawn or has been assigned or downgraded below “A-” or, as
respects Lloyd’s of London, the A.M. Best Rating of the Lloyd’s Market has been
a suspended or withdrawn or has been assigned or downgraded below “A-”;

 

7.

The subscribing reinsurer’s S&P Global Ratings financial strength rating has
been suspended or withdrawn or has been assigned or downgraded below “A-” or, as
respects Lloyd’s of London, the S&P Global Ratings financial strength rating of
the Lloyd’s Market has been a suspended or withdrawn or has been assigned or
downgraded below “A-”;

 

8.

The subscribing reinsurer has announced its intent to cease, or has ceased,
writing new and renewal reinsurance for the lines of business covered hereunder;

 

9.

The subscribing reinsurer has failed to comply with the funding requirements set
forth in the RESERVES AND FUNDING ARTICLE;

 

10.

The subscribing reinsurer, directly or through the actions of a parent company
or an affiliated entity, has invoked any statute, legislation, or jurisprudence
that purports to enable the Reinsurer to:

 

a.

Require the Company to settle its claims liabilities, including but not limited
to any estimated or undetermined claims liabilities under this Contract, on an
accelerated basis.  This does not include any attempt to enforce a settlement of
claims liabilities under a commutation process to which the parties have agreed;
or

 

b.

Novate its liabilities under this Contract to a third party without the
Company’s prior written consent;

 

11.

The subscribing reinsurer has transferred its claims-paying authority under this
Contract to an unaffiliated entity or in any other way has assigned its
interests or delegated its obligations under this Contract to an unaffiliated
entity without the Company’s prior written consent.  Notwithstanding the
foregoing, the transfer of claims-paying authority or administration to a third
party, where the Reinsurer maintains control over claims settlement decisions,
shall not constitute a transfer of its claims-paying authority for purposes of
this subparagraph;

 

12.

The subscribing reinsurer has failed to comply with the provisions set forth in
the FOREIGN ACCOUNT TAX COMPLIANCE ACT ARTICLE;

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

3

 

 

--------------------------------------------------------------------------------

 

 

13.

The subscribing reinsurer receives a government-backed credit facility or
capital infusion;

 

14.

Where the Subscribing Reinsurer is publicly traded, the Reinsurer’s market
capitalization is reduced by 50% or more from its market capitalization at the
inception of this Contract.

B.

Unless it is prohibited by law from doing so, immediately upon the subscribing
reinsurer’s knowledge of a Special Termination Event, the subscribing reinsurer
must notify the Company of such an event in writing, by electronic mail,
certified mail, or by a nationally or internationally recognized delivery
service.  Failure or delay of the subscribing reinsurer to provide such notice
shall not constitute a waiver of the Company’s rights or remedies contained
herein or under law or equity, nor prevent the Company from asserting its rights
hereunder at any time.

C.

Where a Special Termination Event has taken place and after giving the
subscribing reinsurer 15 days’ prior written notice by electronic mail,
certified mail, or by a nationally or internationally recognized delivery
service, the Company may invoke any one or a combination of the following:

 

1.

The Company may terminate or reduce the subscribing reinsurer’s share hereunder
effective as of the end of the 15‑day notice period or as of the first day of
the calendar quarter during which the 15‑day notice period ended.  In such
event, the Company may elect that:

 

a.

As respects each Policy in force at the date of termination or reduction, the
subscribing reinsurer shall remain liable for all losses occurring from the
effective date of the Policy to the end of the run-off period, as provided in
paragraph C of the TERM ARTICLE; or

 

b.

The entire liability of the subscribing reinsurer for losses occurring
subsequent to the date of termination shall cease concurrently with the date of
termination, as provided in paragraph B of the TERM ARTICLE.  Upon such
termination, the subscribing reinsurer shall refund to the Company the portfolio
of ceded unearned premium reserve, less any ceding commission previously allowed
thereon, with respect to Policies in force as of the date of termination.

 

2.

The Company may require the subscribing reinsurer to commute all present and
future liabilities under this Contract in return for a full and final release of
all such liabilities.  If this commutation option is exercised, the provisions
of the paragraphs B through G of the SUNSET AND COMMUTATION ARTICLE shall
apply.  Until the final resolution of any such commutation, settlements of
amounts due hereunder shall continue in accordance with the terms of this
Contract.

 

3.

The Company may require the subscribing reinsurer to fund its share of ceded
unearned premium, outstanding loss and Loss Adjustment Expense reserves,
reserves for losses and Loss Adjustment Expense incurred but not reported to the
Company (IBNR as determined by the Company) and any other balances or financial
obligations.  Within 30 days of the Company’s written request to fund, the
subscribing reinsurer shall provide to the Company a clean, unconditional,
evergreen, irrevocable letter of credit or a trust agreement which establishes a
trust account for

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

4

 

 

--------------------------------------------------------------------------------

 

 

the benefit of the Company.  The method of funding must be acceptable to the
Company, shall be established with a financial institution suitable to the
Company, shall comply with any applicable state or federal laws or regulations
involving the Company’s ability to recognize these agreements as assets or
offsets to liabilities in such jurisdictions and shall be at the sole expense of
the subscribing reinsurer.  The Company and the subscribing reinsurer may
mutually agree on alternative methods of funding or the use of a combination of
methods.  This option is available to the Company at any time there remains any
outstanding liabilities of the subscribing reinsurer.  Notwithstanding the
foregoing, the Company shall not require funding in accordance with this
subparagraph in the event the subscribing reinsurer has otherwise fully funded
its obligations under this Contract in a manner acceptable to the Company.

D.

The Company, at its sole option, may classify the subscribing reinsurer as a
“Run-off Reinsurer,” where said subscribing reinsurer experiences one or more of
the Special Termination Events set forth in subparagraphs 1, 2, 5, 8, and 11
under paragraph A above.

Notwithstanding any other provision of this Contract, in the event that a
subscribing reinsurer becomes classified by the Company as a Run-off Reinsurer
at any time, the Company may elect, by giving written notice to the Run-off
Reinsurer at any time thereafter, that all or any of the following shall apply
to the Run-off Reinsurer’s share hereunder:

 

1.

If payment of any claim has been received from the Reinsurers constituting at
least 70% of the interests and liabilities of all the Reinsurers that
participated on this Contract and are active as of the due date, it being
understood that said date shall not be later than 90 days from the date of
transmittal by the intermediary of the initial billing for each such payment,
the Run-off Reinsurer shall be estopped from denying such claim and must pay
within 10 days following transmittal to the Run-off Reinsurer of written
notification of such payments.  For purposes of this subparagraph, a Reinsurer
shall be deemed to be active if it is not a Run-off Reinsurer.

 

2.

The interest penalty specified in the Late Payments Article shall be increased
by 0.5% for each 30 days that the payment is past due. If the interest rate
provided under this paragraph exceeds the maximum interest rate allowed by
applicable law, such interest rate shall be modified to the highest rate
permitted by the applicable law.

 

3.

In the event that either party demands arbitration of a dispute between the
Company and the Run-off Reinsurer, unless the arbitration notice includes a
demand for rescission of this Contract, notwithstanding the terms of the
Arbitration Article and at the Company’s option, the dispute shall be resolved
by a sole neutral arbitrator and the following procedures shall apply:

 

a.

The sole arbitrator shall be chosen by mutual agreement of the parties within 15
business days after the demand for arbitration.  If the parties have not chosen
an arbitrator within the 15 business days after receipt of the arbitration
notice, the arbitrator shall be chosen in accordance with the single umpire
selection procedures established by the AIDA Reinsurance and Insurance
Arbitration Society – U.S. (ARIAS) for Small Claim Disputes in force on the date
the arbitration is demanded.  The nominated arbitrator must be available to read
any written submissions and hear testimony within 60 days of being chosen.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

5

 

 

--------------------------------------------------------------------------------

 

 

b.

Within 10 business days after the arbitrator has been appointed, the parties
shall be notified of deadlines for the submission of briefs and documentary
evidence, as determined by the arbitrator.  There shall be no discovery or
hearing unless the parties agree to engage in limited discovery and/or a
hearing.  Also, the arbitrator can determine, without the consent of the
parties, that a limited hearing is necessary.

 

c.

The arbitrator shall render a decision within 10 business days after the later
of the date on which briefs are submitted or the end of the limited
hearing.  The decision of the arbitrator shall be in writing and shall be final
and binding on both parties.

E.

The Company’s waiver of any rights provided in this Article is not a waiver of
that right or other rights at a later date.

article IV

definitions

A.

Act of Terrorism

“Act of Terrorism” as used herein shall follow the definition provided under the
Terrorism Risk Insurance Act of 2002 (TRIA) and as amended by the Terrorism Risk
Insurance Extension Act of 2005 (TRIEA) and the Terrorism Risk Insurance Program
Reauthorization Acts of 2007 and 2015 (TRIPRA), together and including any
extensions or replacement thereof, the “Terrorism Act.”

In the event the Terrorism Act is not extended or renewed, Act of Terrorism
shall mean a violent act or an act that is dangerous to human life; property; or
infrastructure that 1) has resulted in damage within the United States, or
outside of the United States in the case of an air carrier or vessel and 2) was
committed by an individual or individuals as part of an effort to coerce the
civilian population of the United States or to influence the policy or affect
the conduct of the United States Government by coercion.  The Company shall
determine the application of the above definition.

An “Act of Terrorism” may include an act involving the use and/or dispersal of
nuclear, chemical, biological or radiological agents.

B.

Declaratory Judgment Expense

“Declaratory Judgment Expense” as used herein shall mean all expenses incurred
by the Company in connection with a declaratory judgment action brought to
determine the Company’s defense and/or indemnification obligations that are
allocable to a specific claim subject to this Contract.  Declaratory Judgment
Expense shall be deemed to have been incurred on the date of the original loss
(if any) giving rise to the declaratory judgment action.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

6

 

 

--------------------------------------------------------------------------------

 

C.

Extra Contractual Obligations/Loss in Excess of Policy Limits

 

1.

Extra Contractual Obligations

This Contract shall protect the Company for any “Extra Contractual Obligations”
which as used herein shall mean any punitive, exemplary, compensatory or
consequential damages, other than Loss in Excess of Policy Limits, paid or
payable by the Company as a result of an action against it by its insured, its
insured’s assignee or a third party claimant, by reason of alleged or actual
negligence, fraud or bad faith on the part of the Company in handling a claim
under a Policy subject to this Contract.

An Extra Contractual Obligation shall be deemed to have occurred on the same
date as the loss covered or alleged to be covered under the Policy.

 

2.

Loss in Excess of Policy Limits

This Contract shall protect the Company for any “Loss in Excess of Policy
Limits” which as used herein shall mean an amount that the Company would have
been contractually liable to pay had it not been for the limit of the original
Policy as a result of an action against it by its insured, its insured’s
assignee or a third party claimant.  Such loss in excess of the limit shall have
been incurred because of failure by the Company to settle within the Policy
limit, or by reason of alleged or actual negligence, fraud, or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of any action against its insured or in the preparation or prosecution of
an appeal consequent upon such action.

 

3.

This paragraph C shall not apply where an Extra Contractual Obligation and/or
Loss in Excess of Policy Limits has been incurred due to an adjudicated finding
of fraud committed by a member of the Board of Directors or a corporate officer
of the Company acting individually or collectively or in collusion with a member
of the Board of Directors or a corporate officer or a partner of any other
corporation or partnership.

D.

Loss Adjustment Expense

“Loss Adjustment Expense” as used herein shall mean all costs and expenses
allocable to a specific claim that are incurred by the Company in the
investigation, appraisal, adjustment, settlement, litigation, arbitration,
defense, disposition or appeal of a specific claim, including court costs and
costs of supersedeas and appeal bonds, and including 1) pre‑judgment interest,
unless included as part of the award or judgment; 2) post‑judgment interest; 3)
legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto, including Declaratory Judgment Expense; and
4) a pro rata share of salaries and expenses of Company field employees, and
expenses of other Company employees who have been temporarily diverted from
their normal and customary duties and assigned to the field adjustment of losses
covered by this Contract.  Loss Adjustment Expense does not include unallocated
loss adjustment expense.  Unallocated loss adjustment expense includes, but is
not limited to, salaries and expenses of employees, other than (4) above, and
office and other overhead expenses.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

7

 

 

--------------------------------------------------------------------------------

 

E.

Loss Occurrence

“Loss Occurrence” as used in this Contract shall mean any one disaster or
casualty or accident or loss or series of disasters or casualties or accidents
or losses arising out of or caused by one event.  The Company shall be the sole
judge of what constitutes one event as outlined herein and in the original
Policy.

As respects losses resulting from Occupational or Industrial Disease or
Cumulative Trauma, each employee shall be considered a separate Loss Occurrence
subject to the following:

Losses resulting from Occupational or Industrial Disease or Cumulative Trauma
suffered by employees of an insured for which the employer is liable, as a
result of a sudden and accidental event not exceeding 72 hours in duration,
shall be considered one Loss Occurrence and may be combined with losses
classified as other than Occupational or Industrial Disease or Cumulative Trauma
which arise out of the same event and the combination of such losses shall be
considered as one Loss Occurrence within the meaning hereof.

A loss with respect to each employee affected by an Occupational Disease or
Cumulative Trauma shall be deemed to have been sustained by the Company on the
date of the beginning of the disability for which compensation is payable.

The terms “Occupational or Industrial Disease” and “Cumulative Trauma” as used
in this Contract shall be as defined by applicable statutes or regulations.

F.

Net Earned Premium

“Net Earned Premium” as used herein is defined as gross earned premium of the
Company for the classes of business reinsured hereunder, less the earned portion
of premiums ceded by the Company for reinsurance which inures to the benefit of
this Contract and less dividends paid or accrued.  As respects large deductible
Policies, Net Earned Premium shall be net of any applicable deductible credit.

G.

Policy

“Policy” or “Policies” as used herein shall mean the Company’s binders, policies
and contracts providing insurance or reinsurance on the classes of business
covered under this Contract.

H.

Ultimate Net Loss

“Ultimate Net Loss” shall mean the actual loss, including any pre-judgment
interest which is included as part of the award or judgment, “Second Injury
Fund” assessments that can be allocated to specific claims, Loss Adjustment
Expense, 90% of Loss in Excess of Policy Limits, and 90% of Extra Contractual
Obligations, paid or to be paid by the Company on its net retained liability
after making deductions for all recoveries, subrogations and all claims on
inuring reinsurance, whether collectible or not; provided, however, that in the
event of the insolvency of the Company, payment by the Reinsurer shall be made
in

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

8

 

 

--------------------------------------------------------------------------------

 

accordance with the provisions of the Insolvency Article.  Nothing herein shall
be construed to mean that losses under this Contract are not recoverable until
the Company’s Ultimate Net Loss has been ascertained.  As respects large
deductible Policies, Ultimate Net Loss shall be net of any applicable
deductible.

Notwithstanding the definition of “Ultimate Net Loss” herein, the provisions of
paragraph H of the COVERAGE ARTICLE as respects the Minnesota Workers’
Compensation Reinsurance Association shall apply.

article V

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies.

article VI

exclusions

A.

This Contract does not apply to and specifically excludes the following:

 

1.

Reinsurance assumed by the Company under obligatory reinsurance agreements,
except:

 

a.

Agency reinsurance where the policies involved are to be reunderwritten in
accordance with the underwriting standards of the Company and reissued as
Company policies at the next anniversary or expiration date; and

 

b.

Intercompany reinsurance between any of the reinsured companies under this
Contract.

 

2.

Nuclear risks as defined in the “Nuclear Incident Exclusion Clause – Liability –
Reinsurance – U.S.A.” (NMA 1590 21/9/67) attached hereto.

 

3.

Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association, including Assigned Risk Plans or similar plans; however, this
exclusion shall not apply to liability under a Policy specifically designated to
the Company from an Assigned Risk Plan or similar plan.

 

4.

All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any Insolvency Fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

9

 

 

--------------------------------------------------------------------------------

 

 

5.

Loss caused directly or indirectly by war, whether or not declared, civil war,
insurrection, rebellion or revolution, or any act or condition incidental to any
of the foregoing.  This exclusion shall not apply to any Policy that contains a
standard war exclusion.

 

6.

Workers’ Compensation where the principal exposure, as defined by the governing
class code, is:

 

a.

Operation of aircraft, but only if the annual estimated policy premium is
$250,000 or more;

b.Operation of Railroads, subways or street railways;

 

c.

Manufacturing, assembly, packing or processing of fireworks, fuses,
nitroglycerine, magnesium, pyroxylin, ammunition or explosives.  This exclusion
does not apply to the assembly, packing or processing of explosives when the
estimated annual premium is under $250,000 and does not apply to the commercial
use of explosives;

 

d.

Underground mining.

 

 

7.

Professional sports teams.

B.

Notwithstanding the foregoing, insureds regularly engaged in operations not
excluded under paragraph A above, but whose operations may include one or more
perils excluded therein, shall not be excluded from coverage afforded by this
Contract, provided said operations are incidental to the main operations of the
insured.  Notwithstanding the foregoing, coverage extended under this paragraph
for incidental operations of an insured shall not apply to exposures excluded
under subparagraphs 1 through 5 of paragraph A above.  The Company shall be the
judge of what constitutes an incidental part of the insured’s operation.

C.

Except for subparagraphs 1 through 5 of paragraph A above, if the Company is
inadvertently bound or is unknowingly exposed (due to error or automatic
provisions of policy coverage) on a risk otherwise excluded in paragraph A
above, such exclusion shall be waived.  The duration of said waiver will not
extend beyond the time that notice of such coverage has been received by a
responsible underwriting authority of the Company and for a period not exceeding
30 days thereafter, or such longer period required to conform with any notice of
cancellation provisions prescribed by regulatory authorities, such period not to
exceed 12 months plus odd time (not exceeding 18 months).

D.

If the Company is required to accept an assigned risk which conflicts with one
or more of the exclusions set forth in subparagraph 6 of paragraph A,
reinsurance shall apply, but only for the difference between the Company’s
retention and the limit required by the applicable state statute, and in no
event shall the Reinsurer’s liability exceed the limit set forth in the COVERAGE
ARTICLE.

E.

Notwithstanding the foregoing, any reinsurance falling within the scope of one
or more of the exclusions set forth above that is specially accepted by the
Reinsurer from the Company shall be covered under this Contract and be subject
to the terms hereof.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

10

 

 

--------------------------------------------------------------------------------

 

F.

Except for subparagraphs 1 through 5 of paragraph A above, should an arbitration
decision or any judicial or regulatory entity having competent jurisdiction
invalidate any exclusion or expand coverage of the original Policy of the
Company, any amount of Loss for which the Company would not be liable, except
for such invalidation or expansion of coverage, shall not be subject to any of
the exclusions, conditions and limitations hereinafter set forth under this
Contract.

article VII

terrorism ACT RECOVERIES

A.

Any financial assistance the Company receives under the Terrorism Act, shall
apply as follows:

 

1.

Except as provided in subparagraph 2 below, any such financial assistance shall
inure solely to the benefit of the Company and shall be entirely disregarded in
applying all of the provisions of this Contract.

 

2.

If losses occurring hereunder result in recoveries made by the Company both
under this Contract and under the Terrorism Act, and such recoveries, together
with any other reinsurance recoverables made by the Company applicable to said
losses, exceed the total amount of the Company’s insured losses, any amount in
excess thereof shall reduce the Ultimate Net Loss subject to this Contract for
the losses to which the Terrorism Act assistance applies.  These recoveries
shall be returned in proportion to each Reinsurer’s paid share of the loss.

B.

Nothing herein shall be construed to mean that the losses under this Contract
are not recoverable until the Company has received financial assistance under
the Terrorism Act.

article VIII

COVERAGE

A.

The Reinsurer shall be liable for the Ultimate Net Loss in excess of $10,000,000
as a result of any one Loss Occurrence.  The Reinsurer’s liability in respect of
any one Loss Occurrence shall not exceed $60,000,000.

B.

The Reinsurer’s liability in respect of Ultimate Net Loss amounts recoverable
hereunder for an Act of Terrorism (as defined in the definition of “Act of
Terrorism”) occurring during the term of this Contract shall not exceed
$60,000,000.  This paragraph is not subject the REINSTATEMENT ARTICLE.

C.

The Reinsurer’s liability in respect of all losses occurring during the term of
this Contract shall not exceed $120,000,000.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

11

 

 

--------------------------------------------------------------------------------

 

D.

As respects the statutory portion of any Workers’ Compensation Policy, the
Company’s Ultimate Net Loss subject to this Contract shall not exceed
$10,000,000 as respects any one life, each Loss Occurrence

E.

The Company shall be permitted to purchase (or maintain) other reinsurance which
inures to the benefit of this Contract.

F.

The Company shall be permitted to carry underlying reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.

G.

As respects Employers Liability, the maximum net subject Policy limit (except
statutory where required by law) as respects any one Policy shall be $2,000,000
or the Company shall be deemed to have purchased inuring excess facultative
reinsurance for subject Policy limits in excess of $2,000,000.

H.

The Company shall be permitted to carry excess of loss reinsurance applying to
Workers’ Compensation risks in the State of Minnesota, actual recoveries under
which shall inure to the benefit of this Contract.  Such coverage shall be
provided through the Minnesota Workers’ Compensation Reinsurance
Association.  Notwithstanding the treatment of inuring coverage in the
definition of Ultimate Net Loss, the liability of the Reinsurer for Minnesota
Workers’ Compensation risks is not released.

Article ix

REINSTATEMENT

A.

Should all or any part of the Reinsurer’s limit of liability be exhausted as a
result of a Loss Occurrence, the sum so exhausted shall be reinstated from the
date the Loss Occurrence commenced.

B.

For each amount so reinstated, the Company agrees to pay an additional premium
at the time of the Reinsurer’s payment of the loss calculated in accordance with
the following formula:

 

1.

The percentage of the Reinsurer’s limit of liability exhausted for the Loss
Occurrence; times

 

2.

The Net Earned Premium for the term of this Contract (exclusive of reinstatement
premium).

The dollar amount resulting from the multiplication of subparagraphs 1 and 2
above shall equal the reinstatement premium.  If at the time of the Reinsurer’s
payment of a loss hereon, the reinsurance premium as calculated under this
Contract is unknown, the calculation of the reinstatement premium shall be based
upon the deposit premium subject to adjustment when the reinsurance premium is
finally established.

C.

Nevertheless, the Reinsurer’s liability hereunder shall not exceed $60,000,000
in respect of any one Loss Occurrence, and shall be further limited to
$120,000,000 in respect of all losses occurring during the term of this
Contract.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

12

 

 

--------------------------------------------------------------------------------

 

article X

Special Acceptance

From time to time the Company may request a special acceptance applicable to
this Contract.  For purposes of this Contract, in the event subscribing
reinsurers whose combined shares in the interests and liabilities of the
Reinsurer is 50% or greater agree to a special acceptance, such agreement shall
be binding on all subscribing reinsurers.  If such agreement is not achieved,
such special acceptance shall be made to this Contract only with respect to the
interests and liabilities of each subscribing reinsurer who agrees to the
special acceptance.  Should denial for special acceptance not be received within
10 business days of said request, the special acceptance shall be deemed
automatically agreed.  In the event a reinsurer becomes a party to this Contract
subsequent to one or more special acceptances hereunder, the new reinsurer shall
automatically accept such special acceptance(s) as being covered hereunder.

article XI

ACCOUNTING BASIS

All premiums and losses under this Contract shall be reported on an “accident
year” accounting basis.  Unless specified otherwise herein, all premiums shall
be credited to the period during which they earn, and all losses shall be
charged to the period during which they occur.

article xII

REINSURANCE PREMIUM

A.

As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurer 0.5385% times its Net Earned Premium for the term of this Contract
subject to a Minimum Premium of $1,368,000.

B.

The Company shall pay the Reinsurer a Deposit Premium of $1,710,000 payable in
quarterly installments on January 1, April 1, July 1 and October 1.

C.

Within 90 days after the expiration of this Contract, the Company shall provide
a report to the Reinsurer setting forth the premium due hereunder, computed in
accordance with paragraph A, and if the premium so computed is greater than the
previously paid Deposit Premium, the balance shall be remitted by the Company
with its report.

D.

If this Contract expires on a runoff basis, the Company shall pay to the
Reinsurer a premium for the runoff period equal to the expiring rate times its
Net Earned Premium for the runoff period.  The runoff premium shall be
calculated and paid within 90 days after the end of each three-month period
during the runoff period.  There shall be no minimum premium requirement for the
runoff period.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

13

 

 

--------------------------------------------------------------------------------

 

article XIII

NOTICE OF LOSS and Loss SETTLEMENTS

A.

As soon as practicable, the Company shall advise the Reinsurer of all bodily
injury claims or losses involving any of the following:

 

1.

Any claim or loss reserved at 50% or more of the Company’s retention under this
Contract.

 

2.

Any claim involving any of the following injuries where the Company’s incurred
loss is greater than or equal to $1,000,000:

 

a.

Fatality.

 

b.

Spinal cord injuries (e.g., quadriplegia, paraplegia).

 

c.

Brain damage (e.g., seizure, coma or physical/mental impairment).

 

d.

Severe burn injuries resulting in disfigurement or scarring.

 

e.

Total or partial blindness in one or both eyes.

 

f.

Major organ (e.g., heart, lungs).

 

g.

Amputation of a limb or multiple fractures.

B.

The Company shall also advise the Reinsurer promptly of all losses which, in the
opinion of the Company, may result in a claim hereunder and of all subsequent
developments thereto which, in the opinion of the Company, may materially affect
the position of the Reinsurer.

C.

When so requested in writing, the Company shall afford the Reinsurer or its
representatives an opportunity to be associated with the Company, at the expense
of the Reinsurer, in the defense of any claim, suit or proceeding involving this
reinsurance, and the Company and the Reinsurer shall cooperate in every respect
in the defense of such claim, suit or proceeding, provided that in the event of
a disagreement, the decision of the Company shall prevail.

D.

All loss settlements made by the Company that are within the terms and
conditions of this Contract (including but not limited to ex gratia payments)
shall be binding upon the Reinsurer.  Upon receipt of satisfactory proof of
loss, the Reinsurer agrees to promptly pay or allow, as the case may be, its
share of each such settlement in accordance with this Contract.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

14

 

 

--------------------------------------------------------------------------------

 

ARTICLE XIV

LIABILITY OF REINSURERS

All reinsurances for which the Reinsurer shall be liable by virtue of this
Contract shall be subject in all respects to the same rates, terms, conditions,
interpretations and waivers and to the same modifications, alterations, and
cancellations, as the respective policies to which such reinsurances relate, the
true intent of the parties to this Contract being that the Reinsurer shall
follow the fortunes of the Company.

ARTICLE XV

Late Payments

A.

In the event any premium, loss or other payment due either party is not received
by the Intermediary hereunder by the payment due date, the party to whom payment
is due may, by notifying the Intermediary in writing, require the debtor party
to pay, and the debtor party agrees to pay, an interest penalty on the amount
past due calculated for each such payment on the last business day of each month
as follows:

 

1.

The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

2.

1/365ths of a rate equal to the U.S. Prime Rate as published in The Wall Street
Journal on the first business day following the date a remittance becomes due
plus 3%; times

 

3.

The amount past due, including accrued interest.

 



It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

B.

The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

1.

As respects the payment of deposits and premiums due the Reinsurer, the due date
shall be as provided for in the applicable section of this Contract.

 

2.

Any claim or loss payment due the Company hereunder shall be deemed due
10 business days after the proof of loss or demand for payment is transmitted to
the Reinsurer.  If such loss or claim payment is not received within the10 days,
interest will accrue on the payment or amount overdue in accordance with the
interest penalty calculation above, from the date the proof of loss or demand
for payment was transmitted to the Reinsurer.

 

3.

As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph, the due date shall be
as provided for in the applicable section of this Contract.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

15

 

 

--------------------------------------------------------------------------------

 

C.

For purposes of interest calculation only, amounts due hereunder shall be deemed
paid upon receipt by the Intermediary.  The validity of any claim or payment may
be contested under the provisions of this Contract.  If the debtor party
prevails in an arbitration, or any other proceeding, there shall be no interest
penalty due.  Otherwise, any interest will be calculated and due as outlined
above.

D.

Interest penalties arising out of the application of this Article that are $100
or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

E.

If the interest rate provided under this Article exceeds the maximum interest
rate allowed by applicable law, such interest rate shall be modified to the
highest rate permitted by the applicable law

article XVI

Annuities at the Company’s Option

A.

Whenever the Company is required, or elects, to purchase an annuity or to
negotiate a structured settlement, either in satisfaction of a judgment or in an
out-of-court settlement or otherwise, the cost of the annuity or the structured
settlement, as the case may be, shall be deemed part of the Company’s Ultimate
Net Loss.

B.

The terms “annuity” or “structured settlement” shall be understood to mean any
insurance policy, lump sum payment, agreement or device of whatever nature
resulting in the payment of a lump sum by the Company in settlement of any or
all future liabilities which may attach to it as a result of an occurrence.

C.

In the event the Company purchases an annuity which inures in whole or in part
to the benefit of the Reinsurer, it is understood that the liability of the
Reinsurer is not released thereby.  In the event the Company is required to
provide benefits not provided by the annuity for whatever reason, the Reinsurer
shall pay its share of any loss.

article XvII

Agency Agreement

If more than one reinsured company is named as a party to this Contract, the
first named company will be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract and for purposes of remitting or receiving any
monies due any party.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

16

 

 

--------------------------------------------------------------------------------

 

article XVIII

subrogation

The Reinsurer shall be credited with subrogation recoveries (i.e., reimbursement
obtained or recovery made by the Company, less Loss Adjustment Expense incurred
in obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder.  Subrogation recoveries thereon
shall always be used to reimburse the excess carriers in the reverse order of
their priority according to their participation before being used in any way to
reimburse the Company for its primary loss.  The Company, at its sole option and
discretion, may enforce its rights to subrogation relating to any loss, a part
of which loss was sustained by the Reinsurer, and may prosecute all claims
arising out of such rights.

article XIX

Errors and Omissions

Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, provided such omission or error is
rectified upon discovery.  Nothing contained in this Article shall be held to
override the specific loss reporting deadline of the SUNSET AND COMMUTATION
ARTICLE.

article XX

OFFSET

A.

The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract or any other contract heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company.  The party asserting the right of offset
may exercise such right any time whether the balances due are on account of
premiums or losses or otherwise; however, in the event of the insolvency of any
party hereto, offset shall be in accordance with applicable law.

B.

A Reinsurer subject to any of the circumstances listed in paragraph A of the
SPECIAL TERMINATION AND OTHER REMEDIES ARTICLE shall not offset balances or
amounts due, as set forth in paragraph A above, without the prior written
consent of the Company.

article XXI

Currency

A.

Whenever the word “Dollars” or the “$” sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

B.

Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

17

 

 

--------------------------------------------------------------------------------

 

article XXII

TAXES

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America, the District of Columbia or Canada.

article XXIII

FEDERAL EXCISE TAX

(Applicable to those subscribing reinsurers who are domiciled outside the United
States of America, excepting subscribing reinsurers exempt from Federal Excise
Tax.)

A.

The subscribing reinsurer has agreed to allow for the purpose of paying the
Federal Excise Tax the applicable percentage of the premium payable hereon (as
imposed under Section 4371 of the Internal Revenue Code) to the extent such
premium is subject to the Federal Excise Tax.

B.

In the event of any return of premium becoming due hereunder the subscribing
reinsurer will deduct the applicable percentage from the return premium payable
hereon and the Company or its agent should take steps to recover the tax from
the United States Government.

article XXIV

Foreign account Tax Compliance Act (“FATCA”)

A.

The Reinsurer hereby acknowledges the requirements of Sections 1471-1474 U.S.
Internal Revenue Code of 1986, as amended, and the Treasury regulations and
other guidance issued from time to time thereunder (“FATCA”) and the obligation
to provide to the Company and the intermediary. a valid Internal Revenue Service
(“IRS”) Form W8-BEN-E, W-9 or other documentation meeting the requirements of
the FATCA regulations to establish they are not subject to any withholding
requirement pursuant to FATCA (the “Required Documentation”).

B

The Reinsurer shall notify the Company and the intermediary in writing (by
electronic mail, certified mail or overnight mail using a nationally recognized
overnight delivery service) in the event the Reinsurer is not compliant with
FATCA.  If the Reinsurer has not provided the Company and the intermediary with
the Required Documentation 30 days prior to any premium due date, or becomes
non-compliant with FATCA at any later date, the Withholding Agent [as defined in
U.S. Treasury Regulation Section 1.1471-1(b)(147)] shall withhold thirty percent
(30%) of any premium payment to the Reinsurer under this Contract and shall
promptly notify the Reinsurer of such withholding (“Withholding”).  The
Reinsurer hereby agrees to such Withholding.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

18

 

 

--------------------------------------------------------------------------------

 

C.

In the event the Reinsurer is subject to Withholding as set forth under FATCA,
the Reinsurer continues to remain fully liable for all of its obligations under
this Contract.  The Withholding under paragraph B above does not constitute a
breach of contract, any premium payment condition, warranty or other clause of
this Contract.  Reinsurer(s) subject to Withholding may not terminate, cancel,
revoke or restrict this Contract, may not terminate, cancel, revoke or restrict
coverage under this Contract in any manner and may not deny, refuse, restrict or
delay payment of any claim under this Contract or invoke any interest, penalty
or other late payment provision hereunder, based on the Withholding.
Reinsurer(s) subject to Withholding shall be liable under this Contract as if no
Withholding had been made.

D.

Amounts deducted or withheld as Withholding are not subject to offset. Offset
rights, if any, under this Contract are hereby amended in accordance with the
terms of this Article.

E.

The Reinsurer shall indemnify the Company and its agents for any and all
liability, expense, interest or penalty the Company and its agents incur, based
upon, arising from or in connection with (i) any inaccurate or invalid Required
Documentation; or (ii) any violation by the Reinsurer of FATCA.  Such indemnity
shall survive the expiration or termination of this Contract.

article xxV

TRADE AND ECONOMIC SANCTIONS

Notwithstanding any other provision in the Contract to the contrary, if at any
time should any receipt or payment of funds or any other contemplated
transaction under the Contract constitute an actual or potential violation of
any economic sanction, regulation or order which is applicable to either the
Company or the subscribing reinsurer, the party who becomes aware of the actual
or potential violation shall as soon as commercially reasonable notify the other
party of the actual or potential violation and the reasons therefore.  Solely
with respect to such receipt, payment or other transaction, the obligation of
the parties under the Contract shall be suspended until such time as the Company
or the subscribing reinsurer are authorized by applicable law, regulation, or
license to perform under the Contract. The obligations of the parties under the
Contract shall remain in effect with respect to the receipt or payment of funds
or any other contemplated transaction which would not constitute a violation of
any economic sanction, regulation or order.

article XXVI

RESERVES AND FUNDING

A.

A subscribing reinsurer will provide funding under the terms of this Article
only if the Company will be denied statutory credit for reinsurance ceded to
that subscribing reinsurer pursuant to the credit for reinsurance law or
regulations in any applicable jurisdiction.  In the event any of the provisions
of this Article conflict with or otherwise fail to satisfy the requirements of
the appropriate credit for reinsurance statute or regulation, this Article will
be deemed amended to conform to the appropriate statute or regulation; the
intent of this Article being that the Company will be permitted to realize full
credit for the reinsurance ceded to the Reinsurer under this Contract.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

19

 

 

--------------------------------------------------------------------------------

 

B.

As regards Policies or bonds issued by the Company coming within the scope of
this Contract, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for losses covered
hereunder which it shall be required by law to set up, it will forward to the
subscribing reinsurer a statement showing the proportion of such reserves which
is applicable to the subscribing reinsurer.  The subscribing reinsurer hereby
agrees to fund such reserves in respect of known outstanding losses that have
been reported to the subscribing reinsurer and allocated Loss Adjustment Expense
relating thereto, losses and allocated Loss Adjustment Expense paid by the
Company but not recovered from the subscribing reinsurer, plus reserves for
losses incurred but not reported, as shown in the statement prepared by the
Company (hereinafter referred to as “subscribing reinsurer’s obligations”) by
funds withheld, cash advances or a Letter of Credit.  The subscribing reinsurer
shall have the option of determining the method of funding provided it is
acceptable to the Company and to the insurance regulatory authorities having
jurisdiction over the Company’s reserves.

C.

When funding by a Letter of Credit, the subscribing reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional Letter of Credit issued by a bank and containing provisions
acceptable to the insurance regulatory authorities having jurisdiction over the
Company’s reserves in an amount equal to the subscribing reinsurer’s proportion
of said reserves. Such Letter of Credit shall be issued for a period of not less
than one year, and shall be automatically extended for one year from its date of
expiration or any future expiration date unless 30 days (60 days where required
by insurance regulatory authorities) prior to any expiration date the issuing
bank shall notify the Company by certified or registered mail that the issuing
bank elects not to consider the Letter of Credit extended for any additional
period.

D.

The subscribing reinsurer and Company agree that the Letters of Credit provided
by the subscribing reinsurer pursuant to the provisions of this Contract may be
drawn upon at any time, notwithstanding any other provision of this Contract,
and be utilized by the Company or any successor, by operation of law, of the
Company including, without limitation, any liquidator, rehabilitator, receiver
or conservator of the Company for the following purposes, unless otherwise
provided for in a separate Trust Agreement:

 

1.

To reimburse the Company for the subscribing reinsurer’s obligations, the
payment of which is due under the terms of this Contract and which has not been
otherwise paid;

 

2.

To make refund of any sum which is in excess of the actual amount required to
pay the subscribing reinsurer’s obligations under this Contract;

 

3.

To fund an account with the Company for the subscribing reinsurer’s
obligations.  Such cash deposit shall be held in an interest bearing account
separate from the Company’s other assets, and interest thereon not in excess of
the prime rate shall accrue to the benefit of the subscribing reinsurer;

 

4.

To pay the subscribing reinsurer’s share of any other amounts the Company claims
are due under this Contract.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

20

 

 

--------------------------------------------------------------------------------

 

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for subparagraph 1 or 3, or in the case of
subparagraph 4, the actual amount determined to be due, the Company shall
promptly return to the subscribing reinsurer the excess amount so drawn.  All of
the foregoing shall be applied without diminution because of insolvency on the
part of the Company or the subscribing reinsurer.

E.

The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

F.

At annual intervals, or more frequently as agreed but never more frequently than
quarterly, the Company shall prepare a specific statement of the subscribing
reinsurer’s obligations, for the sole purpose of amending the Letter of Credit,
in the following manner:

 

1.

If the statement shows that the subscribing reinsurer’s obligations exceed the
balance of credit as of the statement date, the subscribing reinsurer shall,
within 30 days after receipt of notice of such excess, secure delivery to the
Company of an amendment to the Letter of Credit increasing the amount of credit
by the amount of such difference.

 

2.

If, however, the statement shows that the subscribing reinsurer’s obligations
are less than the balance of credit as of the statement date, the Company shall,
within 30 days after receipt of written request from the subscribing reinsurer,
release such excess credit by agreeing to secure an amendment to the Letter of
Credit reducing the amount of credit available by the amount of such excess
credit.

G.

Should the subscribing reinsurer be in breach of its obligations under this
Article, notwithstanding anything to the contrary elsewhere in this Contract,
the Company may seek relief in respect of said breach from any court having
competent jurisdiction of the parties hereto.

article XxVII

NET RETAINED LINES

A.

This Contract applies only to that portion of any Policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any Policy which the Company retains net for its own account shall be
included.

B.

The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

21

 

 

--------------------------------------------------------------------------------

 

article xxVIII

THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the INSOLVENCY ARTICLE.

article XXIX

Severability

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws or regulations of any state, such provision shall be considered void in
such state, but this shall not affect the validity or enforceability of any
other provision of this Contract or the enforceability of such provision in any
other jurisdiction.

article XXX

Governing Law

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Nebraska, exclusive of that state’s
rules with respect to conflicts of law, except as to rules with respect to
credit for reinsurance in which case the applicable rules of all states shall
apply.

article XXXI

Inspection Of Records

A.

The Reinsurer or its designated representative(s) approved by the Company, upon
providing reasonable advance notice to the Company, shall have access at the
offices of the Company or at a location to be mutually agreed, at a time to be
mutually agreed, to inspect the Company’s underwriting, accounting, or claim
files pertaining to the subject matter of this Contract, other than proprietary
information or privileged communications.  The Company shall determine the
manner in which files shall be accessed by the Reinsurer.  The Reinsurer may, at
its own expense, reasonably request copies of such files and agrees to pay the
Company’s reasonable costs incurred in procuring such copies.

B.

If any undisputed amounts are overdue from the Reinsurer to the Company, the
Reinsurer shall have access to such records only upon payment of all such
overdue amounts.

C.

If the Reinsurer makes any inspection of the Company’s books and records
involving specific claims under this Contract and, as a result of the inspection
the claim is contested or disputed, the Reinsurer shall provide the Company, at
the Company’s request, a summary of any reports, other than proprietary
information or privileged communications, completed by the Reinsurer’s personnel
or by third parties on behalf of the Reinsurer outlining the reasons for
contesting or disputing the subject claim.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

22

 

 

--------------------------------------------------------------------------------

 

ArTICLE XXXII

CONFIDENTIALITY

A.

The Reinsurer hereby acknowledges that the documents, information, and data
provided to the Reinsurer by the Company, whether directly or through an
authorized agent, in connection with the placement, execution or renewal of this
Contract (“Confidential Information”) are proprietary and confidential to the
Company.

B.

Absent the prior written consent of the Company, the Reinsurer will not disclose
any Confidential Information to any third parties, except when:

 

1.

The disclosure is to professional advisors or to authorized agents of the
Reinsurer performing underwriting, claim handling, pricing, placement and/or
evaluation services for the Reinsurer; or

 

2.

The Confidential Information is publicly known or has become publicly known
through no unauthorized act of the Reinsurer; or

 

3.

Required by retrocessionaires subject to the business ceded to this Contract; or

 

4.

Required by state regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

5.

Required by auditors performing an audit of the Reinsurer’s records in the
normal course of business.

C.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not permitted by this Contract or not related to the performance of
their obligations or enforcement of their rights under this Contract.

D.

Notwithstanding the above, in the event that the Reinsurer is required by court
order, other legal process, or any regulatory authority to release or disclose
any or all of the Confidential Information, the Reinsurer agrees to provide the
Company by written or electronic mail, reasonable advance notice of same prior
to such release or disclosure and to use their reasonable best efforts to assist
the Company in maintaining the confidentiality provided for in this Article.

E.

The provisions of this Article will extend to the officers, directors,
shareholders, and employees of the Reinsurer and its affiliates, who have
received Confidential Information in accordance with this Contract and will be
binding upon their successors and assigns.

F.

The Reinsurer acknowledges that any unauthorized disclosure of Confidential
Information may cause irreparable harm to the Company.  If Confidential
Information is acquired by or made available to an unauthorized third party due
the Reinsurer’s breach of this Article, the Reinsurer shall notify the Company
immediately and the Company shall be entitled to specific performance, including
immediate issuance of a temporary restraining order or preliminary
injunction.  The Company shall be entitled to damages, attorneys’ fees and
costs, and any other remedies available under the law due to the Reinsurer’s
breach of this Article.  The Company may concurrently or alternatively seek
legal relief by way of arbitration as provided for in this Contract.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

23

 

 

--------------------------------------------------------------------------------

 

article XXXIII

SUNSET AND COMMUTATION

A.

Ten years after the expiration of this Contract, the Company shall advise the
Reinsurer of any Loss Occurrences attaching to this Contract which have not been
finally settled and which may result in a claim by the Company under this
Contract.  No liability shall attach hereunder for any claim or claims not
reported to the Reinsurer within this ten year period.  If a loss arising out of
a Loss Occurrence is reported during this period, all losses arising out of the
same Loss Occurrence shall be deemed reported under this paragraph regardless of
when notification of loss is provided.

B.

If both parties agree to commute the unsettled losses subject to the Contract,
then the Reinsurer’s liability for all such unsettled losses shall then be
commuted.

C.

It is understood that commutation of all such losses shall be made using tabular
reserving methods.  For each loss, the nominal ultimate value of the Company’s
Ultimate Net Loss shall be established by projecting out future medical and
indemnity payments and loss expenses by year based on appropriate trends and
escalations applied to annual cost estimates.  The Contract limit and retention
(where applicable) shall then be applied to the nominal ultimate value of the
Company’s Ultimate Net Loss to determine the nominal ultimate Contract
loss.  Mortality factors and discount factors shall then be applied by year to
the nominal ultimate Contract loss.  The discounted, mortality adjusted
projected annual loss payments shall be summed to determine the present value
(“commutation price”) of the ultimate Contract loss.  The medical escalation,
discount and mortality factors are described in paragraph D.

D.

The following factors shall be utilized in establishing the commutation price:

 

1.

Medical Escalation Rate

 



The medical escalation rate shall be a reasonable estimate of future medical
inflation.

 

2.

Discount Rate

 



The discount rate shall be the annualized 10-year U.S. Treasury Bill rate at the
Valuation Date.

 

3.

Mortality Tables

Mortality factors shall be based on the most recent mortality table at the
Valuation Date from the “Vital Statistics of the United States” as published by
the U.S. Department of Health and Human Services, Center for Disease Control and
Prevention.  Factors for extension beyond age 85 shall also be included.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

24

 

 

--------------------------------------------------------------------------------

 

 

4.

Impairment

Impairment factors shall be based on the individual claim characteristics.

Any other method of calculating the commutation price of one or more losses
subject to this Contract may be used as mutually agreed between the Company and
the Reinsurer.

E.

If the Company and the Reinsurer cannot agree on a commutation value, the effort
can be abandoned. Alternatively, the Company and the Reinsurer may mutually
agree to settle any difference using a panel of three actuaries, one to be
chosen by each party and the third by the two so chosen.  If either party
refuses or neglects to appoint an actuary within 30 days, the other party may
appoint two actuaries.  If the two actuaries fail to agree on the selection of a
third actuary within 30 days of their appointment, each of them shall name two,
of whom the other shall decline one and the decision shall be made by drawing
lots.  All the actuaries shall be regularly engaged in the valuation of Workers’
Compensation claims and shall be Fellows of the Casualty Actuarial Society or
members of the American Academy of Actuaries.  All of the actuaries shall be
independent of either party to this Contract.

F.

The settlement agreed upon by a majority of the panel of actuaries shall be
final and binding on both parties and set forth in a sworn written document
expressing their professional opinion that said value is fair for the complete
mutual release of all liabilities in respect of such reserves.

G.

The Reinsurer’s commutation payment shall be due within seven days following the
date the Company and the Reinsurer agree to the commutation price.  Such payment
by the Reinsurer shall constitute both a complete release of the Reinsurer of
its liability for all losses, known or unknown, under this Contract, and a
complete release of the Company of its liabilities and obligations, known or
unknown, under this Contract.

H.

This Article shall survive the expiration of this Contract.

article XXXIV

INSOLVENCY

A.

In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor, with reasonable provision for verification, on the basis of the
liability of the Company, or on the basis of claims filed and allowed in the
liquidation proceedings, whichever may be required by applicable statute,
without diminution because of the insolvency of the Company or because the
liquidator, receiver, conservator or statutory successor of the Company has
failed to pay all or a portion of any claim.  It is agreed, however, that the
liquidator, receiver, conservator or statutory successor of the Company shall
give written notice to the Reinsurer of the pendency of a claim against the
Company indicating the Policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

25

 

 

--------------------------------------------------------------------------------

 

in the receivership, and that during the pendency of such claim, the Reinsurer
may investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the Company or its liquidator, receiver, conservator or statutory
successor.  The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the Company as part of the expense
of conservation or liquidation to the extent of a proportionate share of the
benefit which may accrue to the Company solely as a result of the defense
undertaken by the Reinsurer.

B.

Where two or more subscribing reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company.

C.

It is further agreed that, in the event of the insolvency of the Company, the
reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company or its liquidator, receiver, conservator, or statutory successor,
except 1) where this Contract specifically provides another payee of such
reinsurance in the event of the insolvency of the Company or 2) where the
Reinsurer with the consent of the direct insured or insureds has assumed such
Policy obligations of the Company as direct obligations of the Reinsurer to the
payee under such Policies and in substitution for the obligations of the Company
to such payees.

D.

In the event of the insolvency of any company or companies listed in the
designation of “Company” under this Contract, this Article shall apply only to
the insolvent company or companies.

article XXXV

Arbitration

A.

As a condition precedent to any right of action hereunder, any irreconcilable
dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, whether arising before or
after the expiry or termination of the Contract, shall be submitted for decision
to a panel of three arbitrators.  Notice requesting arbitration will be in
writing and sent by certified mail, return receipt requested, or such reputable
courier service as is capable of returning proof of receipt of such notice by
the recipient to the party demanding arbitration.

B.

The Company shall have the option to either litigate or arbitrate where:

 

1.

The Reinsurer makes any allegation of misrepresentation, non-disclosure,
concealment, fraud or bad faith; or

 

2.

The Reinsurer experiences any of the circumstances set forth in subparagraphs 1
through 10 of paragraph A of the SPECIAL TERMINATION ARTICLE.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

26

 

 

--------------------------------------------------------------------------------

 

C.

One arbitrator shall be appointed by each party.  If either party fails to
appoint its arbitrator within 30 days after being requested to do so by the
other party, the latter, after 10 days’ notice by certified mail or reputable
courier as provided above of its intention to do so, may appoint the second
arbitrator.

D.

The two arbitrators shall, before instituting the hearing, appoint an impartial
third arbitrator who shall preside at the hearing.  Should the two arbitrators
fail to choose the third arbitrator within 30 days of the appointment of the
second arbitrator, the parties shall appoint the third arbitrator pursuant to
the AIDA Reinsurance and Insurance Arbitration Society – U.S. (ARIAS) Umpire
Selection Procedure. All arbitrators shall be disinterested active or former
senior executives of insurance or reinsurance companies or Underwriters at
Lloyd’s, London.

E.

Within 30 days after notice of appointment of all arbitrators, the panel shall
meet and determine timely periods for briefs, discovery procedures and schedules
for hearings.  The panel shall be relieved of all judicial formality and shall
not be bound by the strict rules of procedure and evidence.  Unless the panel
agrees otherwise, arbitration shall take place in Omaha, Nebraska but the venue
may be changed when deemed by the panel to be in the best interest of the
arbitration proceeding.  Insofar as the arbitration panel looks to substantive
law, it shall consider the law of the State of Nebraska.  The decision of any
two arbitrators when rendered in writing shall be final and binding.  The panel
is empowered to grant interim relief as it may deem appropriate.

F.

In the event an arbitrator is unable to serve due to death, disability or other
incapacity, a replacement arbitrator shall be chosen in accordance with the
procedures set forth in this Article for the original selection of the
arbitrator appointed and the newly constituted panel shall take all necessary
and/or reasonable measures to continue the arbitration proceedings without
additional delay.

G.

This Contract shall be interpreted as an honorable engagement rather than merely
as a legal obligation.  The panel shall make its decision considering the custom
and practice of the applicable insurance and reinsurance business as promptly as
possible following the termination of the hearings.  Judgment upon the award may
be entered in any court having jurisdiction thereof.

H.

Arbitration proceedings are subject to consolidation as follows:

 

1.

Single contract, multiple reinsurers, common issue:  If more than one Reinsurer
is involved in arbitration where there are common questions of law or fact and a
possibility of conflicting awards or inconsistent results, all such Reinsurers,
at the Company’s request, shall be joined in a single arbitration proceeding and
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the Reinsurers
constituting the one party; provided, however, that nothing therein shall impair
the rights of such Reinsurers to assert several, rather than joint defenses or
claims, nor be construed as changing the liability of the Reinsurers under the
terms of this Contract from several to joint.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

27

 

 

--------------------------------------------------------------------------------

 

 

2.

Single reinsurer, multiple contracts, common issue:  If any Reinsurer to this
Contract has subscribed to other reinsurance contracts with the Company, under
which a dispute has arisen where there are common questions of law or fact with
the dispute being arbitrated under this Contract and a possibility of
conflicting awards or inconsistent results, the Reinsurer, at the Company’s
request, shall arbitrate all such reinsurance disputes involving the same loss
or common questions of law or fact in one consolidated proceeding, subject to
the provisions of this Article.

 

3.

Single reinsurer, multiple contracts:  If any Reinsurer to this Contract has
subscribed to other reinsurance contracts with the Company and various disputes
have arisen under such contracts, regardless of whether or not there are common
questions of law or fact, if mutually agreed to by the parties hereto, the
parties shall arbitrate all reinsurance disputes in one consolidated proceeding,
subject to the provisions of this Article.

The agreement to consolidate disputes under this Contract and one or more other
reinsurance contracts will supersede all other reinsurance contracts entered
into between the Company and the Reinsurer, regardless of whether any other
reinsurance contract may require or address consolidation.

I.

Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator.  The
remaining costs of the arbitration shall be allocated by the panel.  The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorney’s fees, to the extent
permitted by law.  However, the panel may not award any Exemplary or Punitive
Damages and Enhanced Compensatory Damages.

article XXXVI

expedited Arbitration

A.

Notwithstanding the provisions of the ARBITRATION ARTICLE, in the event an
amount in dispute hereunder is $500,000 or less, the Company may elect to
require an expedited arbitration process with the use of a single
arbitrator.  The arbitrator will be chosen in accordance with the procedures for
selecting a single neutral arbitrator in force on the date the arbitration is
demanded, established by the AIDA Reinsurance and Insurance Arbitration
Society – U.S. (ARIAS).

B.

Each party’s case will be submitted to the arbitrator within 100 days of the
date of determination of the arbitrator.  Discovery will be limited to
exchanging only those documents directly relating to the issue in dispute,
subject to a limit of two discovery depositions from each party, unless
otherwise authorized by the arbitrator upon a showing of good cause.

C.

Within 120 days of the date of determination of the arbitrator, the hearing will
be completed and a written award will be issued by the arbitrator.  The
arbitrator will have all the powers conferred on the arbitration panel as
provided in the ARBITRATION ARTICLE, and said Article will apply to all matters
not specifically addressed above.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

28

 

 

--------------------------------------------------------------------------------

 

article XXXVII

SERVICE OF SUIT

(This Article is applicable if the Reinsurer is not domiciled in the United
States of America and/or is not authorized in any State, Territory, or District
of the United States where authorization is required by insurance regulatory
authorities.  This Article is not intended to conflict with or override the
obligation of the parties to arbitrate their disputes in accordance with the
ARBITRATION ARTICLE or the EXPEDITED ARBITRATION ARTICLE.)

A.

In the event of the failure of the Reinsurer to perform its obligations under
this Contract, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States. 
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States.  The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by the Reinsurer or is determined
by removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against it upon this Contract, and shall abide by the final decision
of such court or of any appellate court in the event of an appeal.  The validity
and/or enforceability of any arbitration award or judgment obtained in the
United States shall not be contested by the Reinsurer in any jurisdiction
outside of the United States.

B.

Service of process in such suit may be made upon the law firm of Mendes and
Mount, 750 Seventh Avenue, New York, NY 10019, or another party specifically
designated by the Reinsurer in its Interests and Liabilities Agreement attached
hereto.  As respects Lloyd’s underwriters, service of process shall be made upon
Lloyd’s America Inc., Attention: Legal Department, 280 Park Avenue, East Tower,
25th Floor, New York, NY 10017.

C.

Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his/her successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceedings instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

D.

The individual named in Paragraph C shall be deemed the Reinsurer’s agent for
the service of process:

 

1.

where the address designated in, or pursuant to paragraph B is invalid; or

 

2.

to the extent necessary to bring this Contract into conformity with the
applicable law of a state with jurisdiction over the Company.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

29

 

 

--------------------------------------------------------------------------------

 

article XXXVIII

ENTIRE AGREEMENT

This Contract shall constitute the entire agreement between the parties with
respect to the business being reinsured hereunder.  There are no understandings
between the parties other than as expressed in this Contract.  Any change or
modification to this Contract shall be null and void unless made by amendment to
this Contract and signed by both parties.  This Article shall not be construed
as limiting in any way the admissibility in the context of an arbitration or any
other legal proceeding, evidence regarding the formation, interpretation,
purpose or intent of this Contract.

article XXXIX

Mode of Execution

This Contract may be executed either by an original written ink signature of
paper documents, by an exchange of facsimile copies showing the original written
ink signature of paper documents, or by electronic signature by either party
employing appropriate software technology as to satisfy the parties at the time
of execution that the version of the document agreed to by each party shall
always be capable of authentication and satisfy the same rules of evidence as
written signatures.  The use of any one or a combination of these methods of
execution shall constitute a legally binding and valid signing of this
Contract.  This Contract may be executed in one or more counterparts, each of
which, when duly executed, shall be deemed an original.

article XL

INTERMEDIARY

Willis Re Inc. is hereby recognized as the intermediary negotiating this
Contract and through whom all communications, including but not limited to
accounts, claim information, funds and inquiries, to the Company or the
Reinsurer shall be transmitted. Payments by the Company to Willis Re Inc. shall
be deemed to constitute payment to the Reinsurer and payments by the Reinsurer
to Willis Re Inc. shall be deemed to constitute payment to the Company only to
the extent that such payments are actually received by the Company.

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

30

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Contract as of the date specified below:

Signed this __________________ day of ____________________________________,
20___.

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

 

By

 

 

 

 

 

Printed Name

 

 

 

 

 

Title

 

 

 

 

 

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

31

 

 

--------------------------------------------------------------------------------

[grrnxpitlchg000001.jpg]

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

(1)This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

 

(2)Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

 

Limited Exclusion Provision.*

I.

It is agreed that the policy does not apply under any liability coverage,

to(injury, sickness, disease, death or destruction,

(bodily injury or property damage

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

II.

Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

III.

The inception dates and thereafter of all original policies as described in II
above, whether new, renewal or replacement, being policies which either

 

(a)

become effective on or after 1st May, 1960, or

(b)become effective before that date and contain the Limited Exclusion Provision
set out above; provided this paragraph (2) shall not be applicable to Family
Automobile Policies, Special Automobile Policies, or policies or combination
policies of a similar nature, issued by the Reassured on New York risks, until
90 days following approval of the Limited Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

 

(3)Except for those classes of policies specified in Clause II of paragraph (2)
and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

 

Broad Exclusion Provision.*

It is agreed that the policy does not apply:

I.

Under any Liability Coverage, to (injury, sickness, disease, death or
destruction

(bodily injury or property damage

(a)

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

(b)

resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

II.

Under any Medical Payments Coverage, or under any Supplementary Payments
Provision

relating to(immediate medical or surgical relief,

(first aid,         

to expenses incurred with respect

 

to

(bodily injury, sickness, disease or death

(bodily injury

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

 

III.Under any Liability Coverage to    (injury, sickness, disease, death or
destruction

(bodily injury or property damage

resulting from the hazardous properties of nuclear material, if

 

(a)the nuclear material (1) is at any nuclear facility owned by, or operated by
or on behalf of, an insured or (2) has been discharged or dispersed therefrom;

(b)the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or

(c)

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

1

 

 

--------------------------------------------------------------------------------

[grrnxpitlchg000001.jpg]

 

(c)the (injury, sickness, disease, death or destruction

(bodily injury or property damages

arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only  to

(injury to or destruction of property at such nuclear facility

(property damage to such nuclear facility and any property thereat.

 

IV.As used in this endorsement:

“Hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material,” “special nuclear material,” and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means

(a)any nuclear reactor,

(b)any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

(c)any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

 

(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste,

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; “nuclear
reactor” means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material;

(With respect to injury to or destruction of property, the word “injury” or
“destruction”

(“property damage” includes all forms of radioactive contamination of property

(includes all forms of radioactive contamination of property.

 

V.

The inception dates and thereafter of all original policies affording coverages
specified in this paragraph (3), whether new, renewal or replacement, being
policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

(i) Garage and Automobile Policies issued by the Reassured on New York risks, or

(ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts,

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

 

(4)Without in any way restricting the operation of paragraph (1) of this Clause,
it is understood and agreed that paragraphs (2) and (3) above are not applicable
to original liability policies of the Reassured in Canada and that with respect
to such policies this Clause shall be deemed to include the Nuclear Energy
Liability Exclusion Provisions adopted by the Canadian Underwriters’ Association
of the Independent Insurance Conference of Canada.

 

*NOTE:  The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

 

 

21/9/67 

N.M.A. 1590

BRMA 35A

 

 

 

American Interstate Insurance Company

 

1-8-20

13214N20 (Eff: 1-1-20)

 

 

Casualty Catastrophe XOL Contract

2

 

 